ORDER

PER CURIAM.
AND NOW, this 30th day of May 2013, the Petition for Allowance of Appeal is GRANTED, LIMITED TO Petitioner’s sentencing claim. Further, the Superior Court’s decision affirming the imposition of a sentence of mandatory life without the possibility of parole is VACATED and the matter is REMANDED to the trial court for a new sentencing hearing pursuant to Commonwealth v. Batts, 620 Pa. 115, 66 A.3d 286, 2013 WL 1200252 (2013), to allow the trial court to consider the relevant factors delineated in Miller v. Alabama, — U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012).